 1
 2
 3
 4
 5
 6
 7                                       UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     DALILA BARAJAS,                                         ) Case No.: 1:17-cv-01551-BAM
12                                                           )
                      Plaintiff,                             ) ORDER REVERSING AGENCY’S DENIAL OF
13           v.                                              ) BENEFITS AND ORDERING REMAND
                                                             )
14   NANCY A. BERRYHILL, Acting                              )
     Commissioner of Social Security,                        )
15                                                           )
16                    Defendant.                             )
                                                             )
17
18                                                    INTRODUCTION

19           Plaintiff Dalila Barajas (“Plaintiff”) seeks judicial review of a final decision of the Commissioner

20   of Social Security (“Commissioner”) denying her application for disability insurance benefits (“DBI”)

21   under Title II of the Social Security Act and for supplemental security income (“SSI”) under Title XVI

22   of the Social Security Act. The matter is currently before the Court on the parties’ briefs, which were

23   submitted, without oral argument, to Magistrate Judge Barbara A. McAuliffe.1

24           Having considered the parties’ briefs, along with the entire record in this case, the Court finds

25   that the decision of the Administrative Law Judge (“ALJ”) is not supported by substantial evidence in

26
27
     1
             The parties consented to the jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)(1).
28   (Doc. Nos. 6, 8.)

                                                                  1
 1   the record and is not based on proper legal standards. Accordingly, the Court will direct that the

 2   Commissioner’s determination be REVERSED and REMANDED for further proceedings.

 3                                    FACTS AND PRIOR PROCEEDINGS

 4          On August 22, 2013, Plaintiff protectively filed an application for a period of disability and DBI.

 5   AR 207-213.2 Plaintiff also protectively filed an application for SSI on August 22, 2013. AR 214-219.

 6   Plaintiff alleged disability beginning April 20, 2012, in both applications. AR 207, 214. Plaintiff’s

 7   applications were denied initially and on reconsideration and Plaintiff subsequently requested a hearing

 8   before an Administrative Law Judge (“ALJ”). AR 132-150. ALJ Sharon Madsen held a hearing on

 9   June 21, 2016, and issued an order denying benefits on July 26, 2016. AR 17-67. This appeal followed.

10          Relevant Hearing Testimony

11          The ALJ held a hearing on July 26, 2016, in San Bernadino, California. AR 35-67. Plaintiff

12   appeared and was represented by her attorney, Melissa Proudian. AR 17, 35. Impartial Vocational

13   Expert Jose L. Chaparro also appeared. Id.

14          In response to questioning by the ALJ, Plaintiff testified that she is 5 feet 2 inches tall and 260

15   pounds. AR 39. She is separated and has two kids, aged eighteen and eleven-and-a-half, and her

16   youngest child lives with her. Id. Plaintiff can do some household chores, such as preparing simple

17   meals, washing dishes, sweeping, and mopping with use of a chair with wheels. AR 40-41. She does

18   not engage in social activities. AR 40.

19          Plaintiff’s testimony regarding her typical daily activities differentiated between “good” and

20   “bad” days. AR 41-42. On “good” days, Plaintiff gets up at 6:30 a.m. to wake her daughter and take

21   her to school. AR 41. Plaintiff returns home, takes her medication, and prepares a simple meal if she

22   is hungry, although she frequently is not hungry. Id. She then performs light chores such as washing

23   dishes, sweeping, or mopping with the assistance of a chair on wheels. Id. By 12 p.m., Plaintiff must

24   take a nap due to pain and fatigue. Id. Plaintiff awakes at 1:45 p.m. to pick up her daughter from school

25   and prepares her a light snack. Id. Plaintiff then offers to help her daughter with her homework and, if

26
27
28   2
            References to the Administrative Record will be designated as “AR,” followed by the appropriate page number.

                                                              2
 1   nothing else is needed, asks her daughter to wake her if she needs anything and then returns to sleep.

 2   Id.

 3          On “bad” days, Plaintiff takes her daughter to school, returns home, and sleeps from

 4   approximately 8 a.m. through 1:45 p.m. AR 42. Plaintiff picks her daughter up from school and then

 5   asks her mother to take care of her daughter while Plaintiff sleeps. Id.       Plaintiff testified that she

 6   experiences at least three flare ups of “bad” days per month that last anywhere from two to seven days

 7   at a time. AR 47. Stress and escalated activity levels can increase the duration or intensity of these

 8   flare ups. AR 47-48.

 9          When asked about her prior work history, Plaintiff testified that she worked for King’s County

10   Sheriff’s office from 2007 through 2012, initially performing secretarial work and then ultimately

11   assisting with Live Scan fingerprinting. AR 43. From 2006 to 2007, Plaintiff was employed full-time

12   as a medical records technician. AR 44.

13          With respect to her mental impairments, Plaintiff testified that she suffers from depression and

14   is sad about her life. AR 51. Plaintiff typically remains in her home and does not like going out because

15   she becomes nervous and panicky around other people. AR 51-52.               Plaintiff also has difficulty

16   concentrating on tasks. AR 53. Plaintiff takes Venlafaxine, Abilify, and Trazodone, but testified that

17   they do not help her. AR 52. Plaintiff sees a therapist every three to six weeks. AR 52-53.

18          In response to questioning by her attorney, Plaintiff testified that she can pay attention to a task

19   for approximately fifteen to twenty minutes before requiring a break of forty-five minutes to an hour.

20   AR 53-54. On average, she has maybe three to four “good” days per week but cannot anticipate when

21   they will come and how long they will last. AR 54-55. In addition to stress, Plaintiff’s “bad” days are

22   triggered by increased activities, lack of rest, and change of weather. AR 56. Even on her “good” days,

23   Plaintiff requires breaks of thirty minutes to an hour after five to ten minutes of performing activities

24   such as preparing simple meals and conducting light housework. AR 55-56. Plaintiff testified that her

25   energy levels are generally very low, she is constantly in pain, and she experiences drowsiness as a side

26   effect of her medication. AR 57-58.

27          Plaintiff further testified that she suffers from panic attacks when she is around crowds of people.

28   AR 58. If she needs to go to the store, she gets there early before anyone else arrives. Id. When she
                                                         3
 1   takes her daughter to school, she arrives five to ten minutes early while there are fewer cars. AR 58-59.

 2   Plaintiff’s last panic attack was approximately one month prior to the hearing while she was at the mall.

 3   AR 59.

 4            Following Plaintiff’s testimony, the ALJ elicited testimony from the Vocational Expert (“VE”),

 5   Jose L. Chaparro.      The VE testified that Plaintiff’s work history included administrative clerk,

 6   fingerprint clerk, and medical record clerk. AR 61. The ALJ also asked the VE hypothetical questions.

 7   AR 61-63. For the first hypothetical, the ALJ asked the VE to assume a person of the same age,

 8   education, and work background as Plaintiff. AR 61. This person could lift and carry 20 pounds

 9   occasionally, 10 pounds frequently, sit, stand, and walk six to eight hours with occasional stopping,

10   crouching, crawling, climbing and kneeling, frequent balance, simple routine tasks, and occasional

11   public contact. AR 61-62. The VE testified that Plaintiff’s past work was not available but there were

12   other jobs available, including light unskilled work as a housekeeping cleaner, toe housing machine

13   tender, or router. AR 62. For the second hypothetical, the ALJ asked if the person in the first

14   hypothetical would be able to perform any jobs if he or she were able to stand and walk for two hours

15   and sit for six to eight hours. AR 62-63. The VE testified that there would be no past work available,

16   but there were unskilled sedentary jobs available as a microfilming document preparer, stuffer, or table

17   worker. AR 62. For the third hypothetical, the ALJ asked if the person in the second hypothetical would

18   be able to perform any jobs if that person needed an additional two to four breaks of thirty (30) minutes

19   each per day. AR 63. The VE testified that there would be no work available. Id.

20            Finally, Plaintiff’s attorney asked the VE hypothetical questions. AR 63-64. Plaintiff’s attorney

21   asked if the result would change if the person in the ALJ’s first hypothetical would be off task fifteen

22   (15) percent of the time. AR 64. The VE testified that there would be no work available. Plaintiff’s

23   attorney then asked if the result would change if the person in the ALJ’s second hypothetical would be

24   unable to interact and relate approximately with co-workers and the general public ninety (90) percent

25   of the time. AR 64. The VE again testified there would be no work available. Id. Plaintiff’s attorney

26   then asked if the result would change if the person in the ALJ’s second hypothetical would be unable to

27   maintain regular attendance in the work place and perform work activity on a consistent basis ninety

28   (90) percent of the time. Id. The VE again testified that there would be no work available. Id. Finally,
                                                          4
 1   Plaintiff’s attorney asked if the result would change if the person in the ALJ’s second hypothetical would

 2   miss two or more days per month. Id. The VE again testified that there would be no work available.

 3   Id.

 4          Medical Record

 5          The relevant medical record was reviewed by the Court and will be referenced below as

 6   necessary to the Court’s decision.

 7          The ALJ’s Decision

 8          Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

 9   determined that Plaintiff was not disabled under the Social Security Act. AR 17-29. Specifically, the

10   ALJ found that Plaintiff had not engaged in any substantial gainful activity since April 20, 2012, her

11   alleged onset date. AR 19. Further, the ALJ identified lumbar degenerative disc disease, fibromyalgia,

12   morbid obesity, cervical degenerative disc disease, major depressive disorder, generalized anxiety

13   disorder, and panic disorder as severe impairments. AR 19-20. Nonetheless, the ALJ determined that

14   Plaintiff did not have an impairment or combination of impairments that met or medically equaled the

15   severity of one of the listed impairments. AR 20-21. Based on her review of the entire record, the ALJ

16   determined that Plaintiff retained the residual functional capacity (“RFC”) to perform a range of

17   sedentary work. AR 21-26. With this RFC, the ALJ found that Plaintiff could not perform any past

18   relevant work, but there were other jobs existing in significant numbers in the national economy that

19   Plaintiff could perform. AR 27. The ALJ therefore concluded that Plaintiff was not disabled under the

20   Social Security Act. AR 28.

21                                           SCOPE OF REVIEW

22          Congress has provided a limited scope of judicial review of the Commissioner’s decision to deny

23   benefits under the Act. In reviewing findings of fact with respect to such determinations, this Court

24   must determine whether the decision of the Commissioner is supported by substantial evidence. 42

25   U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales, 402

26   U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112, 1119, n.

27   10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as adequate to

28   support a conclusion.” Richardson, 402 U.S. at 401. The record as a whole must be considered,
                                                         5
 1   weighing both the evidence that supports and the evidence that detracts from the Commissioner’s

 2   conclusion. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). In weighing the evidence and making

 3   findings, the Commissioner must apply the proper legal standards. See, e.g., Burkhart v. Bowen, 856

 4   F.2d 1335, 1338 (9th Cir. 1988). This Court must uphold the Commissioner’s determination that the

 5   claimant is not disabled if the Commissioner applied the proper legal standards, and if the

 6   Commissioner’s findings are supported by substantial evidence. See Sanchez v. Sec’y of Health and

 7   Human Servs., 812 F.2d 509, 510 (9th Cir. 1987).

 8                                                           REVIEW

 9            In order to qualify for benefits, a claimant must establish that he or she is unable to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which has

11   lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C. §

12   1382c(a)(3)(A). A claimant must show that he or she has a physical or mental impairment of such

13   severity that he or she is not only unable to do his or her previous work, but cannot, considering his or

14   her age, education, and work experience, engage in any other kind of substantial gainful work which

15   exists in the national economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The

16   burden is on the claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

17                                                        DISCUSSION3

18            Plaintiff contends that the ALJ erred in evaluating the opinions of consultative psychological

19   examiner Robert Marselle, Psy. D., RN, and Plaintiff’s treating psychiatrist, Romeo Mariano, M.D.

20   (Doc. No. 19 at 29-33.) Plaintiff additionally asserts that the ALJ’s errors warrant a direct award of

21   benefits without remand for further proceedings. (Doc. No. 19 at 33-35.)

22            1.       Physician Opinions

23            Cases in this circuit identify three types of physicians: (1) those who treat the claimant (treating

24   physicians); (2) those who examine but do not treat the claimant (examining physicians); and (3) those

25   who neither examine nor treat the claimant (nonexamining physicians). Lester v. Chater, 81 F.3d 821,

26
27   3
              The parties are advised that this Court has carefully reviewed and considered all of the briefs, including arguments,
     points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or brief is not to
28   be construed that the Court did not consider the argument or brief.

                                                                   6
 1   830 (9th Cir. 1995). Generally, the opinions of treating physicians are entitled to the most weight, while

 2   the opinions of examining physicians are entitled to more weight than the opinions of nonexamining

 3   physicians. Id. This is because a treating doctor is employed to cure and has a greater opportunity to

 4   know and observe the patient as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996);

 5   Bates v. Sullivan, 894 F.2d 1059, 1063 (9th Cir. 1990). Where the opinion of an examining or treating

 6   physician is uncontroverted, the ALJ must provide clear and convincing reasons for rejecting that

 7   opinion. Lester, 81 F.3d at 830-31. Even if contradicted by another doctor, the opinion of an examining

 8   or treating doctor can be rejected only for “specific and legitimate reasons that are supported by

 9   substantial evidence in the record.” Id. The ALJ can meet this burden by setting forth a detailed and

10   thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and

11   making findings. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

12            Dr. Marselle

13            On January 30, 2014, Dr. Marselle completed a Consultative Psychological Evaluation Report.

14   AR 443-453. Dr. Marselle opined that Plaintiff had no impairments in her ability to carry out simple

15   one- or two-step job instructions or accept instructions from supervisors. AR 453. Dr. Marselle further

16   opined that Plaintiff had moderate impairments in her ability to carry out detailed and complex

17   instructions, associate with day-to-day work activities including attendance and safety, and perform

18   work activities without special or additional supervision, and marked impairments in her ability to relate

19   and interact with co-workers and the public, maintain concentration and attention, and maintain regular

20   attendance in the workplace and perform work activities on a consistent basis. Id.

21            In assessing the opinion of Dr. Marselle, the ALJ stated as follows:

22            Dr. Marselle opined that the claimant demonstrated mild to marked impairment in work-
              related mental functions. I give limited weight to the limitations that Dr. Marselle assessed.
23            The terms “mild,” moderate,” and “marked” to describe impairment are vague and Dr.
              Marselle did not offer any guidance on interpreting them.
24
25   AR 25.
26            Here, Dr. Marselle’s opinion appears to have been contradicted by the non-examining state
27   agency physician, E. Aquino-Caro, M.D. According to Dr. Aquino-Caro’s review of the records dated
28
                                                           7
 1   February 28, 2014, Plaintiff’s ability to perform activities within a schedule, maintain regular

 2   attendance, be punctual within customary tolerances, and sustain an ordinary routine without special

 3   supervision was not significantly limited and her ability to maintain attention and concentration for

 4   extended periods of time and to appropriately interact with the general public was only moderately

 5   limited. AR 78-80, 92-94. On June 19, 2014, a second non-examining state agency physician, E.

 6   Murillo, M.D., affirmed Dr. Aquino-Caro’s assessment. AR 110-112, 125-127. Given that the opinion

 7   of the state agency physicians contradicted Dr. Marselle’s opinion regarding the severity of Plaintiff’s

 8   limitations, the ALJ was required to provide specific and legitimate reasons supported by substantial

 9   evidence in the record to discount Dr. Marselle’s opinion.

10          Plaintiff argues that the sole reason the ALJ identified in discounting Dr. Marselle’s opinion

11   regarding Plaintiff’s limitations, i.e. that the terms “mild,” “moderate,” and “marked,” were not defined,

12   does not meet the standard of specific and legitimate reasons supported by substantial evidence in the

13   record. (Doc. Nos. 19 at 31, 27 at 3.) Notably, Dr. Marselle does not use the term “mild” to describe

14   Plaintiff’s limitations in his report. Moreover, with respect to Dr. Marselle’s use of the terms “moderate”

15   and “marked,” an ALJ has a duty to “fully and fairly develop the record and to assure that the claimant’s

16   interests are considered.” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001). This duty is

17   triggered when there is “[a]mbiguous evidence” or on “the ALJ’s own finding that the record is

18   inadequate to allow for proper evaluation of the evidence.” Id. Once it is triggered, the ALJ must

19   “conduct an appropriate inquiry,” which can include “subpoenaing the claimant’s physicians,

20   submitting questions to the claimant’s physicians, continuing the hearing, or keeping the record open

21   after the hearing to allow supplementation of the record.” Id. Here, the ALJ expressly found the terms

22   used in Dr. Marselle’s report to describe impairment to be “vague.” AR 25. There is no indication on

23   the record that the ALJ made any efforts to satisfy her duty of conducting an appropriate inquiry to

24   resolve the ambiguity which allegedly resulted from Dr. Marselle’s use of these terms. Failure to do so

25   constitutes reversible error. Tonapetyan, 242 F.3d at 1151; see also Vasquez v. Berryhill, 2017 WL

26   2633413 at *6 (E.D. Cal. June 19, 2017).

27          The Commissioner argues that any error is harmless because the limitations assessed by Dr.

28   Marselle are consistent with the ALJ’s RFC finding for simple routine work and occasional contact with
                                                         8
 1   the public. (Doc. No. 26 at 8.) An RFC is what a claimant “can still do despite [his or her] limitations,”

 2   and it should include all the limiting effects of an impairment. 20 C.F.R. §§ 404.1545(a)(e) and

 3   416.945(a)(e). Here, the ALJ’s mental RFC states that Plaintiff can perform simple, routine tasks and

 4   tolerate occasional public contact. AR 21. Dr. Marselle found no impairment in Plaintiff’s ability to

 5   understand, remember, and carry out simple one-or-two step job instructions or to accept instructions

 6   from supervisors; moderate impairment in her ability to follow detailed and complex instructions,

 7   associate with day-to-day work activity including attendance and safety, or to perform work activities

 8   without special or additional supervision; and marked impairment in her ability to relate and interact

 9   with co-workers and the public, maintain concentration and attention, persistence, and pace, or to

10   maintain regular attendance in the workplace and perform work activities on a consistent basis. AR

11   453. The RFC does not appear to encompass any of the moderate and marked limitations Dr. Marselle

12   identified, and the ALJ did not properly reject this opinion. Furthermore, the ALJ found the terminology

13   used by Dr. Marselle to be ambiguous, making it difficult to determine whether the ALJ incorporated

14   any of Dr. Marselle’s limitations in to the RFC at all. The Court accordingly cannot find that the ALJ’s

15   error was “inconsequential to the ultimate nondisability determination” and therefore harmless. See

16   Tommasetti, 533 F.3d at 1038.

17          Dr. Mariano

18          On June 14, 2016, Dr. Mariano completed a Mental Residual Functional Capacity Questionnaire.

19   AR 859-861. Dr. Mariano opined that Plaintiff had “Category IV” limitations in every identified area,

20   including the ability to remember locations and work-like procedures, understand and remember very

21   short and simple instructions, understand and remember detailed instructions, carry out very short and

22   simple instructions, carry out detailed instructions, maintain attention and concentration for extended

23   periods of time, perform activities within a schedule, maintain regular attendance, be punctual and

24   within customary tolerances, sustain an ordinary routine without special supervision, work in

25   coordination with or in proximity to others without being distracted by them, make simple work-related

26   decisions, complete a normal workday and workweek without interruptions from psychologically based

27   symptoms, perform at a consistent pace without an unreasonable number and length of rest periods,

28   interact appropriately with the general public, ask simple instructions and respond appropriately to
                                                         9
 1   criticisms from supervisors, get along with coworkers or peers without distracting them or exhibiting

 2   behavioral extremes, maintain socially appropriate behavior, adhere to basic standards of neatness and

 3   cleanliness, respond appropriately to changes in the work setting, be aware of normal hazards and take

 4   appropriate precautions, travel in unfamiliar places or use public transportation, and set realistic goals

 5   or make plans independently of others. AR 860. A “Category IV” limitation was defined as “precludes

 6   performance for 15% or more of an 8-hour work day.” AR 859. In addition to evaluating Plaintiff’s

 7   abilities, Dr. Mariano reported that Plaintiff likely would be absent from work and/or unable to complete

 8   an 8-hour work day five days or more per month. Id.

 9          In assessing the opinion of Dr. Mariano, the ALJ stated as follows:

10          I give minimal weight to the Mental Residual Functional Capacity Questionnaire that
            Romeo Mariano, M.D. completed in June 2016 (Exhibit 16F), indicating that the claimant
11          was extremely limited in performing various mental abilities typically required in the
            performance of unskilled work, and was unable to perform these tasks for 15 percent of
12
            [sic] more of an eight-hour day. This checklist-style form appears to have been completed
13          as an accommodation to the claimant in her pursuit of disability benefits, and includes only
            conclusions regarding functional limitations without meaningful rationale for those
14          conclusions. The responses on the check-box form are at odds with Dr. Mariano’s
            treatment notes that consistently indicated that the claimant continued to improve with
15
            treatment. Mental status examinations consistently noted a euthymic mood and friendly
16          demeanor (Exhibit 5F). Dr. Mariano also indicated that he saw the claimant for routine
            follow up every six to 12 weeks, which is consistent with generally stable symptomology.
17
     AR 25-26.
18
            Here, Dr. Mariano’s opinion was contradicted by the non-examining state agency physicians Dr.
19
     Aquino-Caro and Dr. Murillo, who found moderate limitations in Plaintiff’s ability to understand and
20
     remember very short and simple instructions, carry out detailed instructions, maintain concentration for
21
     extended periods, and interact appropriately with the general public, and no significant limitations in all
22
     remaining areas of the mental residual functional capacity assessment. AR 77-79, 92-94, 110-112, 125-
23
     127. Dr. Mariano’s opinion additionally appears to have been contradicted by Dr. Marselle, who found
24
     no impairments in Plaintiff’s ability to carry out simple one- or two-step job instructions or accept
25
     instructions from supervisors and moderate impairments in her ability to carry out detailed and complex
26
     instructions, associate with day-to-day work activities including attendance and safety, and perform
27
     work activities without special or additional supervision. AR 453. As a result, the ALJ was required to
28
                                                         10
 1   provide specific and legitimate reasons supported by substantial evidence in the record to discount Dr.

 2   Mariano’s opinion.

 3          Plaintiff first argues that the ALJ erred in rejecting Dr. Mariano’s opinion because it “appears to

 4   have been completed as an accommodation to the claimant in her pursuit of disability benefits.” AR 26.

 5   The Court agrees. “The purpose for which medical reports are obtained does not provide a legitimate

 6   basis for rejecting them.” Lester, 81 F.3d at 832. It is improper to “assume that doctors routinely lie in

 7   order to help their patients collect disability benefits.” Id. While evidence of actual improprieties may

 8   be relevant and admissible, the ALJ does not cite to any such evidence in support of her conclusion and

 9   the Court has found none in the record. See id. Thus, the ALJ erred in rejecting Dr. Mariano’s opinion

10   on the basis that he appeared to be accommodating Plaintiff in her pursuit of disability benefits.

11          Second, Plaintiff argues that the ALJ improperly rejected Dr. Mariano’s opinion as inconsistent

12   with his treatment notes which “consistently indicate that the claimant continued to improve with

13   treatment.” AR 26. The ALJ further reasoned that Dr. Mariano’s “[m]ental status examinations

14   consistently noted a euthymic mood and friendly demeanor[.]” Id. An ALJ may properly discount a

15   treating physician’s opinion that is not supported by the medical record, including his own treatment

16   notes. Valentine v. Comm'r of Soc. Sec. Admin., 574 F.3d 685, 692-93 (9th Cir. 2009) (contradiction

17   between treating physician’s opinion and his treatment notes constitutes specific and legitimate reason

18   for rejecting treating physician’s opinion); Tommasetti, 533 F.3d 1035, 1041 (“incongruity” between

19   doctor’s questionnaire responses and her medical records provided specific and legitimate reason for

20   rejecting doctor’s opinion). Here, however, the ALJ’s characterization that Dr. Mariano’s treatment

21   records were inconsistent with his opinion is based upon an inadequate discussion of those treatment

22   records. As the Ninth Circuit has explained, symptoms of mental impairments “wax and wane in the

23   course of treatment.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). “Cycles of improvement

24   and debilitating symptoms are a common occurrence, and in such circumstances it is error for an ALJ

25   to rely on “a few isolated instances of improvement over a period of months or years and to treat them

26   as a basis for concluding a claimant is capable of working.” Id. (citing Holohan v. Massanari, 246 F.3d

27   1195, 1205 (9th Cir. 2001) (“[The treating physician's] statements must be read in context of the overall

28   diagnostic picture he draws. That a person who suffers from severe panic attacks, anxiety, and
                                                        11
 1   depression makes some improvement does not mean that the person's impairments no longer seriously

 2   affect [his] ability to function in a workplace.”)).

 3          Dr. Mariano’s treatment notes state that Plaintiff experienced “moderate” improvement overall

 4   on November 10, 2015, and June 9, 2015, and “mild” improvement overall on August 25, 2015, and

 5   February 11, 2015. AR 786, 802, 810, 823. Dr. Mariano nonetheless regularly notes that Plaintiff’s

 6   prognosis is poor, chronic, and severe. AR 786-787, 803, 811. In Dr. Mariano’s most recent treatment

 7   notes, Plaintiff’s global assessment of functioning is rated at a 50, which indicates “serious symptoms

 8   (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in

 9   social, occupational, or school functioning (e.g., no friends, unable to keep a job).” AR 785; see also

10   Am. Psychiatric Ass'n, Diagnostic and Statistical Manual of Mental Disorders (DSM–IV–TR) (4th ed.

11   2000). Dr. Mariano further consistently assessed Plaintiff as “markedly limited” in each of the mental

12   abilities and aptitudes needed to work, with “markedly limited” defined as “unable to meet competitive

13   standards, [n]o useful ability to function[.]” AR 787-788, 803, 811-812. Moreover, the ALJ’s finding

14   that Dr. Mariano “consistently noted a euthymic mood and friendly demeanor” is inaccurate, as Dr.

15   Mariano’s treatment notes indicate that Plaintiff’s mood was anxious, depressed, sad, and/or highly

16   stressed in all but one of her sessions. AR 767, 782, 807, 823.

17          The ALJ’s conclusion that Plaintiff was not disabled because the record showed that Plaintiff

18   continued to improve with treatment is based upon isolated favorable portions of the record. See Ryan

19   v. Comm'r of Soc. Sec., 528 F.3d 1194, 1200-1201 (9th Cir. 2008) (“Nor are the references in [a doctor's]

20   notes that Ryan’s anxiety and depression were ‘improving’ sufficient to undermine the repeated

21   diagnosis of those conditions, or [another doctor’s] more detailed report.”); Hutsell v. Massanari, 259

22   F.3d 707, 712 (8th Cir. 2001) (“We also believe that the Commissioner erroneously relied too heavily

23   on indications in the medical record that Hutsell was ‘doing well,’ because doing well for the purposes

24   of a treatment program has no necessary relation to a claimant’s ability to work or to her work-related

25   functional capacity.”). Further, while Plaintiff may have experienced some “mild” and “moderate”

26   improvement overall, there is nothing in Dr. Mariano’s treatment notes indicating that her condition had

27   stablized or the possibility of relapse had been eradicated. By themselves, notations indicating that a

28   claimant is doing well or is stable do not contradict a treating physician’s opinion of a claimant’s
                                                            12
 1   functional limitations. See Moriel v. Berryhill, No. SA CV 17-2215-PLA, 2018 WL 6435325, at *9

 2   (C.D. Cal. Dec. 7, 2018); Perez v. Astrue, No 1L08cv0463 BAK, 2009 WL 3011647, at *13 (E.D. Cal.

 3   Sept. 17, 2009) (noting that “fairly stable” and “doing well” are relative terms). Thus, the ALJ’s finding

 4   that Dr. Mariano’s treatment notes consistently indicated improvement and were therefore inconsistent

 5   with his opinion regarding the degree of Plaintiff’s limitations was in error and lacked the support of

 6   substantial evidence.

 7          Third, Plaintiff argues that the ALJ erred in finding that Dr. Mariano’s opinion was entitled to

 8   minimal weight because he saw the claimant for “routine” follow up every six to twelve weeks, “which

 9   is consistent with generally stable symptomology.” AR 26. Frequency of examination is one factor that

10   an ALJ may consider in determining how much weight to afford a treating physician’s medical opinion.

11   Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). However, the ALJ’s conclusion here that the

12   frequency of Plaintiff’s visits with Dr. Mariano was “routine” and “consistent with generally stable

13   symptomology” amounted to an independent medical finding without the support of an underlying

14   medical opinion. See Padilla v. Astrue, 541 F.Supp.2d 1102, 1106 (C.D. Cal. 2008) (“[A]s a lay person,

15   an ALJ is ‘simply not qualified to interpret raw medical data in functional terms.’” (quoting Nguyen v.

16   Chater, 172 F.3d 31, 35 (1st Cir. 1999) (per curiam)); Banks v. Barnhart, 434 F.Supp.2d 800, 805 (C.D.

17   Cal. 2006) (An ALJ “must not succumb to the temptation to play doctor and make his own independent

18   medical findings” (quoting Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996)). Moreover, an ALJ

19   “‘must not draw any inferences about an individual's symptoms and their functional effects from a

20   failure to seek or pursue regular medical treatment without first considering any explanations that the

21   individual may provide, or other information in the case record, that may explain infrequent or

22   irregular medical visits or failure to seek medical treatment’ including inability to pay, whether ‘[t]he

23   individual's daily activities may be structured so as to minimize symptoms to a tolerable level or

24   eliminate them entirely,’ and whether medication may relieve symptoms.” Orn v. Astrue, 495 F.3d 625,

25   638 (9th Cir. 2007) (quoting S.S.R. 96-7p)). There is no indication that any such explanations were

26   considered here. Thus, the ALJ’s finding was in error.

27          Finally, as the Commissioner notes, the ALJ identified a fourth reason for affording minimal

28   weight to Dr. Mariano’s opinion. The ALJ found that Dr. Mariano’s opinion was entitled to little weight
                                                        13
 1   because it “includes only conclusions regarding functional limitations without meaningful rationale for

 2   those conclusions.” AR 26. This finding is supported by substantial evidence on the record. An ALJ

 3   may properly reject physicians’ opinions that brief, conclusory, and unsubstantiated by relevant medical

 4   documentation. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citations omitted); Meanel v.

 5   Apftel, 172 F.3d 1111, 1114 (9th Cir. 1999). This includes “check-off reports that [do] not contain any

 6   explanation of the bases of their conclusions.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012)

 7   (quotation omitted). Here, Dr. Mariano did not provide any comments or other explanations which

 8   would substantiate his opinion that Plaintiff was precluded from performing each of the twenty (20)

 9   mental abilities identified in his report for 15%, or 72 minutes, or more of an 8-hour work day. AR 859-

10   860.   The ALJ’s finding in this regard is therefore supported by substantial evidence and does not

11   constitute legal error.

12           Had the conclusory and unsupported nature of Dr. Mariano’s report been the only reason given,

13   it would have been sufficient to support the ALJ’s finding that Dr. Mariano’s opinion was entitled to

14   minimal weight. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008).

15   Several Ninth Circuit cases have held that an ALJ's error was harmless where the ALJ provided one or

16   more invalid reasons for disbelieving a claimant's testimony, but also provided valid reasons that were

17   supported by the record. See Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir.

18   2009); Carmickle, 533 F.3d at 1162–63; Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1195–

19   97 (9th Cir.2004). An error is harmless so long as there remains substantial evidence supporting the

20   ALJ's decision and the error “does not negate the validity of the ALJ's ultimate conclusion.” Batson, 359

21   F.3d at 1197; see also Carmickle, 533 F.3d at 1162. Although the ALJ committed error in her findings

22   regarding Dr. Mariano’s opinion, her ultimate conclusion that it was entitled to minimal weight remains

23   supported by substantial evidence because Dr. Mariano’s assessment of Plaintiff’s functional limitations

24   was brief, conclusory, and unsubstantiated by relevant medical documentation.

25           2.      Remand is Required

26           The Court has considered Plaintiff's request to award benefits rather than remand the case for

27   additional proceedings but finds remand more appropriate. The decision whether to remand for further

28   proceedings or order an immediate award of benefits is within the Court’s discretion. See Harman v.
                                                        14
 1   Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000). Unless “the record has been fully developed and further

 2   administrative proceedings would serve no useful purpose,” remand for further proceedings is

 3   warranted. Garrison, 759 F.3d at 1020. Here, the ALJ failed to properly consider Dr. Marselle’s opinion

 4   and the circumstances of this case indicate that there are outstanding issues regarding the medical

 5   evidence that must be resolved before a final determination can be made. Further administrative review

 6   may remedy the ALJ’s errors and thus remand is appropriate. Ghanim, 763 F.3d at 1166 (finding remand

 7   to Commissioner for further proceedings appropriate where ALJ’s reasons for discounting the opinions

 8   of claimant’s treating providers and discrediting claimant’s testimony were not supported by substantial

 9   evidence); McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011). Moreover, even if the Court were to

10   credit Dr. Marselle’s opinion as true, this opinion would still conflict with the findings of other

11   physicians. The resolution of conflicting medical evidence is a determination solely for the ALJ. See

12   Andrews v. Shalala, 53 F.3d 1035, 1039-40 (9th Cir. 1995) (“The ALJ is responsible for determining

13   credibility, resolving conflicts in medical testimony, and for resolving ambiguities.”) (citations omitted);

14   see also Tommasetti, 533 F.3d at 1041 (“[T]he ALJ is the final arbiter with respect to resolving

15   ambiguities in the medical evidence.”). As it is not clear that “further administrative proceedings would

16   serve no useful purpose,” remand for further proceedings is appropriate. See Garrison, 759 F.3d at 1020.

17                                                CONCLUSION

18          Based on the foregoing, the Court finds that the ALJ’s disability determination warrants remand.

19   Accordingly, the decision is REVERSED and the case REMANDED to the ALJ for further proceedings.

20   On remand, the ALJ will reweigh the medical evidence and address the deficiencies identified by the

21   Court. If necessary, the Commissioner may hold further hearings and receive additional evidence.

22          Accordingly, the Clerk of the Court is DIRECTED to enter judgment in favor of Plaintiff Dalila

23   Barajas and against Defendant Nancy A. Berryhill, Acting Commissioner of Social Security.

24
25   IT IS SO ORDERED.

26
        Dated:     February 26, 2019                           /s/ Barbara    A. McAuliffe             _
27                                                       UNITED STATES MAGISTRATE JUDGE
28
                                                         15
